Case: 20-2117    Document: 39    Page: 1   Filed: 12/21/2021




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

                 BINTA M. ROBINSON,
                      Petitioner

                            v.

    UNITED STATES PATENT AND TRADEMARK
                     OFFICE,
                    Respondent
              ______________________

                        2020-2117
                  ______________________

   Petition for review of an arbitrator’s decision in No.
 FMCS 140514-02191-3 by Joseph M. Sharnoff.
                 ______________________

                Decided: December 21, 2021
                  ______________________

    JASON IAN WEISBROT, Snider & Associates, LLC, Balti-
 more, MD, argued for petitioner. Also represented by
 JACOB Y. STATMAN.

     STEVEN MICHAEL MAGER, Commercial Litigation
 Branch, Civil Division, United States Department of Jus-
 tice, Washington, DC, argued for respondent. Also repre-
 sented by BRIAN M. BOYNTON, MARTIN F. HOCKEY, JR.,
 TARA K. HOGAN; BENJAMIN AHLSTROM, HEIDI BOURGEOIS,
Case: 20-2117     Document: 39      Page: 2    Filed: 12/21/2021




 2                                             ROBINSON   v. PTO



 Office of General Law, United States Patent and Trade-
 mark Office, Alexandria, VA.
                  ______________________

      Before NEWMAN, SCHALL, and PROST, Circuit Judges.
 PROST, Circuit Judge.
     Binta M. Robinson petitions for review of an arbitra-
 tion decision dismissing her grievance regarding her re-
 moval by the United States Patent and Trademark Office
 (“PTO” or “agency”) for unacceptable performance. See Pat.
 Off. Pro. Ass’n v. U.S. Pat. & Trademark Off., No. FMCS
 140514-02191-3 (May 29, 2020) (Sharnoff, Arb.) (decision
 available at J.A. 1–77). The Arbitrator dismissed Ms. Rob-
 inson’s grievance for lack of jurisdiction and failure to pros-
 ecute due to unreasonable delay.             We vacate the
 Arbitrator’s decision and remand.
                         BACKGROUND
     In April 2012, Ms. Robinson began work as a patent at-
 torney in the PTO’s Office of Policy and International Af-
 fairs. J.A. 2398. After a written warning on August 27,
 2013, for unacceptable performance, Ms. Robinson received
 notice of proposed removal on January 2, 2014. J.A. 2934.
 On April 10, 2014, the agency issued a final decision re-
 moving Ms. Robinson from her position. J.A. 2958. Shortly
 thereafter, the Patent Office Professional Association (“Un-
 ion”), on behalf of Ms. Robinson, invoked arbitration as to
 her removal action per the parties’ collective bargaining
 agreement (“CBA”). J.A. 2981.
    Alongside this arbitration proceeding, on May 12,
 2014, Ms. Robinson separately filed an Equal Employment
 Opportunity (“EEO”) complaint asserting that she was re-
 moved for discriminatory reasons. J.A. 35. When the
 agency dismissed her complaint on June 2, 2014, she then
 appealed the agency’s decision to the Equal Employment
 Opportunity Commission (“EEOC”).          Ms. Robinson’s
Case: 20-2117        Document: 39   Page: 3    Filed: 12/21/2021




 ROBINSON   v. PTO                                            3



 complaint was ultimately considered by the EEOC, and on
 March 9, 2017, the EEOC issued a final decision granting
 summary judgment in favor of the agency. J.A. 38–42; see
 J.A. 34–38. The arbitration hearing was then finally held
 on April 23–26, 2018, and May 21–23, 2018. J.A. 2. The
 parties finished filing post-hearing briefs by Decem-
 ber 2018, and the Arbitrator issued an opinion on May 29,
 2020, dismissing the grievance as inarbitrable for lack of
 jurisdiction and failure to prosecute due to unreasonable
 delay. J.A. 2, 77.
      Ms. Robinson now petitions for review of the Arbitra-
 tor’s decision. We have jurisdiction under 5 U.S.C.
 §§ 7121(f) and 7703.
                           DISCUSSION
      Ms. Robinson’s grievance arises under 5 U.S.C. § 7512,
 as it concerns a removal, so § 7703 applies here. 5 U.S.C.
 § 7121(f) (providing that “[i]n matters covered under sec-
 tions 4303 and 7512 of this title which have been raised
 under the negotiated grievance procedure in accordance
 with this section, section 7703 of this title . . . shall apply
 to the award of an arbitrator in the same manner and un-
 der the same conditions as if the matter had been decided
 by the Board”); see also Cornelius v. Nutt, 472 U.S. 648, 661
 n.16 (1985); Newman v. Corrado, 897 F.2d 1579, 1582
 (Fed. Cir. 1990). Section 7703(c) requires this court to set
 aside “any agency action, findings, or conclusions found to
 be (1) arbitrary, capricious, an abuse of discretion, or oth-
 erwise not in accordance with law; (2) obtained without
 procedures required by law, rule, or regulation having been
 followed; or (3) unsupported by substantial evidence.”
 5 U.S.C. § 7703(c).
     The Arbitrator dismissed Ms. Robinson’s grievance
 “without addressing or resolving the merits” of her re-
 moval. J.A. 77. He did so on two separate grounds: first,
 because Ms. Robinson’s EEO complaint constituted an
 election of remedies that precluded her from seeking
Case: 20-2117    Document: 39      Page: 4    Filed: 12/21/2021




 4                                           ROBINSON   v. PTO



 arbitration as a jurisdictional matter, and second, because
 Ms. Robinson’s “unreasonable delay” in processing this
 case warranted dismissal for failure to prosecute. J.A. 72.
 We conclude that the Arbitrator erred in dismissing
 Ms. Robinson’s grievance for lack of jurisdiction and
 abused his discretion in dismissing for unreasonable delay.
                               I
     For starters, the Arbitrator held that he lacked juris-
 diction to address the merits of Ms. Robinson’s grievance.
 J.A. 65. Ms. Robinson’s decision to challenge her removal
 through EEO procedures, the Arbitrator concluded, meant
 that “the Grievant effectively made her election to have all
 of her claims regarding her removal . . . addressed and re-
 solved under the EEO Statute” rather than through the
 grievance procedure outlined in the CBA. J.A. 71. Deter-
 mining that he was bound by a Federal Labor Relations
 Authority (“FLRA”) decision, Social Security Administra-
 tion, Office of Hearings Operations v. International Feder-
 ation of Professional and Technical Engineers, Association
 of Administrative Law Judges, 71 F.L.R.A 123 (May 16,
 2019), the Arbitrator further concluded that he did not
 have jurisdiction under 5 U.S.C. § 7121 to arbitrate
 Ms. Robinson’s grievance. J.A. 69.
     Both parties in this appeal agree that the Arbitrator
 erred in determining that FLRA law bound him to hold
 that Ms. Robinson’s EEO challenge precluded her redress
 of grievance through the CBA. Pet’r’s Br. 19–23; Resp’t’s
 Br. 15–16. As this is a case of removal, the Arbitrator is
 bound by the substantive rules of the Merit Systems Pro-
 tection Board rather than those of the FLRA. Buffkin v.
 Dep’t of Def., 957 F.3d 1327, 1330 (Fed. Cir. 2020). In other
 words, both sides submit, and we agree, that the Arbitrator
 erred in holding that he lacked jurisdiction to decide this
 case. We accordingly reverse the Arbitrator’s dismissal for
 lack of jurisdiction. Rhodes v. Merit Sys. Prot. Bd.,
 487 F.3d 1377, 1380–82 (Fed. Cir. 2007).
Case: 20-2117        Document: 39   Page: 5   Filed: 12/21/2021




 ROBINSON   v. PTO                                          5



                               II
     With jurisdiction out of the way, we turn now to what
 remains. As noted, after a seven-day merits hearing that
 spanned a month, the Arbitrator dismissed the case with-
 out addressing or resolving the merits because he agreed
 with the agency that Ms. Robinson’s delay in processing
 the grievance was unreasonable.
     As a threshold matter, we address Ms. Robinson’s ar-
 gument that, because the CBA imposes no deadline for
 holding the hearing, the Arbitrator acted arbitrarily, capri-
 ciously, and in violation of law by basing his dismissal on
 delay. Pet’r’s Br. 48. We disagree. While it is correct that
 the CBA does not require that an arbitration hearing be
 held within a specific time frame, it does recognize the “im-
 portance of considering and resolving complaints and
 grievances promptly . . . .” J.A. 2057. It seems well within
 the authority of the Arbitrator to adjudicate this matter
 while policing a reasonable and prompt progression of the
 proceedings. See, e.g., Gonce v. Veterans Admin., 872 F.2d
 995, 999–1000 (Fed. Cir. 1989).
     But that hardly ends the matter. Rather, under the
 circumstances of this case, we are not satisfied that the Ar-
 bitrator’s analysis regarding unreasonable delay (and the
 related question of whether delay prejudiced the agency’s
 case) is adequate for purposes of our review. A remand is
 therefore required. We address unreasonable delay and
 prejudice in turn.
                               A
     First, as the Arbitrator noted, the agency’s motion to
 dismiss the arbitration for unreasonable delay (ultimately
 granted by the Arbitrator) was filed on April 10, 2018, less
 than two weeks before the hearing began, five months after
 the hearing was set, and four years after the removal ac-
 tion itself. See J.A. 72, 75. The motion to dismiss prompted
 a detailed opposition from Ms. Robinson explaining, one by
Case: 20-2117    Document: 39     Page: 6    Filed: 12/21/2021




 6                                           ROBINSON   v. PTO



 one, the events of the intervening four years and providing
 reasons for each delay period within the relevant four-year
 time frame. See J.A. 2184–88. And, in fact, the Arbitra-
 tor’s opinion included a two-and-a-half-page recitation of
 many events that transpired during that four-year period.
 J.A. 73–75.
     The problem, however, is the Arbitrator’s one-para-
 graph analysis and conclusion regarding those events, re-
 produced here in its entirety (and found at J.A. 75–76):
     The Arbitrator concludes that, even if the Union
     [i.e., Ms. Robinson] had valid reasons for some of
     the delays it requested and/or delays it caused
     without such requests, the cumulative effect of the
     Union’s repeated delays – which resulted in the
     hearings in this case not being held for approxi-
     mately four years from the date of the Agency’s is-
     suance to the Grievant of the Decision to Remove –
     constituted unreasonable delay. In the Arbitrator’s
     judgment, the cumulative effect of a delay which
     totals about four years is excessive by any standard
     of reasonableness and warrants the dismissal of
     the grievance without addressing or resolving the
     merits. During the delay, as listed above[,] the
     Agency and/or the Arbitrator repeatedly requested
     the Union to propose and/or confirm dates for the
     Arbitration hearings[,] which requests resulted in
     no response on several occasions and requests for
     delay on many additional occasions. While argua-
     bly, there may have been valid compelling reasons
     for some of these delays, the Arbitrator finds that
     cumulatively, the total of about four years of delay
     is excessive and unreasonable. Certainly, the delay
     is inconsistent with the Parties’ joint need to re-
     solve disputes in a reasonably expeditious manner.
     While it is correct that the Parties’ CBA does not
     contain a definite period within which the hearing
     must be scheduled or held, and the Arbitrator does
Case: 20-2117        Document: 39   Page: 7    Filed: 12/21/2021




 ROBINSON   v. PTO                                            7



     not intend to hold or to imply herein that the Par-
     ties have agreed to such a definite period, an al-
     most four-year delay is found far beyond a period
     considered reasonable.
      The sum and substance of the entire analysis appears
 to be that while the Arbitrator concluded that some unspec-
 ified number of unidentified delays occurred for “valid rea-
 sons,” it was nonetheless his view that the “cumulative
 effect” of the delays constituted unreasonable delay. In-
 deed, the paragraph repeatedly refers to (1) the “cumula-
 tive effect” of the delays (without identifying an effect other
 than the passage of four years) and (2) the unidentified
 “compelling reasons” for some unspecified delays (without
 parsing which or how many of the delays were valid).
     We conclude that this cursory treatment is insufficient
 under the circumstances of this case. The timeline set forth
 in the Arbitrator’s decision contains numerous conclusory
 descriptions that fail to grapple with Ms. Robinson’s ful-
 some analysis of the same events. For example, the Arbi-
 trator noted that “[t]he Union [on behalf of Ms. Robinson],
 on March 3, 2015, requested a delay in the Arbitration
 from May 2015 to July 2015.” J.A. 73. But regarding the
 same events, Ms. Robinson had stated that “[i]n
 March 2015, the Union noted to the Arbitrator that the
 Agency had never responded to the Union Information Re-
 quests and that Agency counsel had left the Agency.”
 J.A. 2184. Similarly, as to a communication of June 5,
 2015, the Arbitrator stated that Ms. Robinson “did not
 commit to a date for an Arbitration hearing,” J.A 73, with-
 out addressing Ms. Robinson’s explanation that “the
 Agency had not yet produced all documents responsive to
 [her] document requests and that all documents would
 have to be received and reviewed before setting a hearing
 date,” J.A. 2185. Nor did the Arbitrator grapple with
 Ms. Robinson’s statements that there was some mutual de-
 lay because both parties were involved in the separate
Case: 20-2117     Document: 39     Page: 8    Filed: 12/21/2021




 8                                            ROBINSON   v. PTO



 litigation regarding Ms. Robinson’s EEO complaint from
 September 2015 through August 2017. J.A. 2186–87.
     In sum, the Arbitrator’s recapitulation of the arbitra-
 tion timeline failed to deal in any way with Ms. Robinson’s
 comprehensive analysis and explanation of the events lead-
 ing to delay. Even if the Arbitrator had determined that
 the explanations provided by Ms. Robinson were insuffi-
 cient, he was required to provide a reasoned basis for such
 a determination before dismissing Ms. Robinson’s griev-
 ance for unreasonable delay. The Arbitrator’s opinion pro-
 vides no such rationale.
                               B
      Separately, we conclude that the Arbitrator improperly
 failed to address prejudice. The decision contains no anal-
 ysis by the Arbitrator of what, if any, effect was suffered by
 the agency because of the purported delay other than the
 passage of time. In fact, the only specific reference concern-
 ing consequences of the delay is found in a single para-
 graph (found at J.A. 75), reproduced here in its entirety:
     The Arbitrator notes that the Agency asserts that,
     due to the above-detailed delay by the Union [i.e.,
     Ms. Robinson], three of the individuals who the
     Agency intended to call as witnesses no longer
     worked for the Agency. These individuals were:
     William House, an Employee Relations Specialist
     who had assisted the Proposing Official on the
     Written Warning and Notice of Proposed Removal;
     Nina Birch, the former Administrative Officer in
     the Office of Policy and International Affairs (pre-
     viously the Office of Policy and External Affairs),
     whom the Union claimed had relevant testimony
     (which the Agency questions); [and] Karen
     Karlinchak, former Director of Human Capital
     Management (essentially the Director of Human
     Resources), whom the Union claimed had relevant
     testimony (which the Agency questions). The
Case: 20-2117        Document: 39   Page: 9   Filed: 12/21/2021




 ROBINSON   v. PTO                                          9



     Agency noted that both the Proposing and Deciding
     Officials no longer are employed by the Agency but
     are expected to cooperate. Two of the Agency rep-
     resentatives who had been assigned to conduct the
     litigation of this case have left the Agency. The
     Agency noted that its Motion to Dismiss was filed
     exactly four years after the date the Agency issued
     the Decision to remove the Grievant.
     The Arbitrator’s treatment of this matter, i.e., the im-
 pact or prejudice to the agency caused by the purported de-
 lay, falls short on several levels.
      First, the discussion consists entirely of the Arbitra-
 tor’s summary of the agency’s argument rather than his
 own recitation of the basis for his decision. So, we are left
 not knowing what, if any, portion of the agency’s reasoning
 he adopted. But even if the Arbitrator had included the
 words “I agree” at the conclusion of the cited paragraph,
 that still would have been insufficient. Why? Principally,
 because these assertions were made by the agency prior to
 the hearing, a hearing that occurred after this submission
 and before the Arbitrator issued his award. Therefore, the
 Arbitrator’s reliance, if any, on outdated predictions of
 what harm may occur seems misplaced, as those predic-
 tions could and should have been modified by any actual
 and germane effects of the delay felt at the hearing.
     Next, a deeper dive into matters covered in the Arbi-
 trator’s single pertinent paragraph reveals even more prob-
 lems.     The Arbitrator identified the fact that three
 individuals “who the Agency intended to call” “no longer
 worked for the Agency,” specifically, Mr. House, Ms. Birch,
 and Ms. Karlinchak. But Ms. Robinson—not the agency—
 had     requested     testimony   from     Ms. Birch   and
 Ms. Karlinchak. And considering that the agency had con-
 tested the relevance of these two witnesses, J.A. 75, their
 potential absence cannot reasonably be construed as prej-
 udicial to the agency’s case.       As to Mr. House, the
Case: 20-2117    Document: 39     Page: 10   Filed: 12/21/2021




 10                                          ROBINSON   v. PTO



 Arbitrator failed to explain why unavailability of an em-
 ployee ancillary to the removal process would be prejudicial
 enough to warrant dismissing Ms. Robinson’s grievance,
 particularly when the Proposing and Deciding Officials for
 the removal action were expected to be available (and, to
 the extent requested, were available 1). J.A. 1691–92.
      Indeed, the Arbitrator noted only that Mr. House “no
 longer worked for the Agency.” J.A. 75. But a potential
 witness’s departure from an agency does not necessarily
 constitute witness unavailability. Hoover v. Dep’t of Navy,
 957 F.2d 861, 864 (Fed. Cir. 1992). And a finding of preju-
 dice based on witness unavailability presupposes that the
 witness’s delay-induced difficulty in testifying materially
 impacted the party’s case. See id. at 863–64 (noting that a
 finding of “defense prejudice” requires that the “defendant
 encounters increased and prejudicial difficulty in mounting
 its defense due to the claimant’s delay”). Here, the Arbi-
 trator failed to indicate why the departure of any of the
 aforementioned agency employees would have uniquely
 disadvantaged the agency’s case. The Arbitrator’s state-
 ment that Mr. House, Ms. Birch, and Ms. Karlinchak had
 left the agency, therefore, does not constitute a conclusion
 that there was prejudice to the agency.
      What we are left with, then, is the remainder of the
 paragraph’s reference to two agency “representatives who
 had been assigned to conduct the litigation” who had since
 left the agency. J.A. 75. What’s missing, however, is any
 information on when these two individuals left (e.g.,
 whether it was shortly after this action commenced) or
 what impact their departure had on the agency’s case.



      1  The Deciding Official, George Elliott, testified at
 the arbitration hearing at the agency’s request. See, e.g.,
 J.A. 236–37. Rachel Wallace, the Proposing Official, was
 not called by the agency to testify at the hearing.
Case: 20-2117         Document: 39   Page: 11   Filed: 12/21/2021




 ROBINSON    v. PTO                                         11



     Finally, we are faced with the question of why the prej-
 udice issue remained relevant at all after the seven-day
 merits hearing had concluded. For example, if the pur-
 ported delay had materially impacted the agency’s case,
 one would expect the Arbitrator to have made some refer-
 ence to the effect of the delay on the hearing witnesses’
 availability, testimony, and/or recollections. But despite
 the Arbitrator having had the benefit of a lengthy hearing
 on the merits before issuing his dismissal, he made no de-
 terminations whatsoever as to any of these matters.
     In sum, the Arbitrator’s brief and cursory references to
 prejudice lack the specificity required to support any pur-
 ported conclusion by the Arbitrator regarding prejudice or
 to allow us to properly review the same.
                            CONCLUSION
     For the foregoing reasons, we vacate the Arbitrator’s
 decision and remand for further proceedings consistent
 with this opinion.
     In remanding, we are acutely aware of further delaying
 the close of this longstanding matter. Therefore, while we
 conclude that a remand is necessary, we trust and expect
 that all involved will, going forward, ensure that any fur-
 ther proceedings occur as expeditiously as possible.
                VACATED AND REMANDED
                               COSTS
 No costs.